Order entered December 19, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00588-CV

             TRANSCONTINENTAL REALTY INVESTORS, INC., Appellant

                                                V.

                    ORIX CAPITAL MARKETS LLC, ET AL., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 11-15428

                                               ORDER
       We GRANT appellant’s December 17, 2014 second motion for an extension of time to

file a reply brief. We ORDER the reply brief tendered to this Court by appellant on December

16, 2014 filed as of the date of this order.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE